Title: To Thomas Jefferson from DeWitt Clinton, 18 January 1805
From: Clinton, DeWitt
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York 18. Jany. 1805
                  
                  I do myself the honor of transmitting to you a project for the defence of this port and a Letter from the Author explanatory of his personal views on this subject.
                  I have but a slight acquaintance with Mr. Lecarriere. I am informed That he was a distinguished Scholar in the Politechnick institution of Paris. from whence he was employed in the ports, and chaussee’s and in publick edifices—Then in the Army of Pyrennes and lastly with LeClerc’s Army in the Corps of Engineers. I have seen his Drafts and they appear to be executed with great ability.
                  The peculiarly defenceless situation of this City will be my apology for making this communication.
                  If Mr. Lecarriere’s project shall impress you favorably he has promised me to furnish the whole of his plan and drafts and such explanations as you may require in the terms mentioned in his letter.
                  Permit me in behalf of the Inhabitants of this City to solicit the Government of the Union to adopt and execute this or some adequate plan for our defence
                  I have the honor to be With the most perfect respect Your most Obedt. Servt.
                  
                     DeWitt Clinton
                     
                  
               